Citation Nr: 1019929	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  05-28 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a low back disability, 
including as secondary to bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 13, 1976 to 
November 4, 1976.

This matter initially came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision that was 
issued by the Regional Office (RO) in Roanoke, Virginia.  In 
a May 2008 decision and remand the Board reopened this claim 
and remanded it for additional development.  It has now been 
returned to the Board for appellate disposition.  

A hearing was held before the undersigned Veterans Law Judge 
at the RO in February 2008. 


FINDINGS OF FACT

1.  The evidence does not show that the Veteran's currently 
diagnosed degenerative disk disease (DDD) of the lumbar spine 
is related to a disease or injury that was caused by or 
permanently made worse by any occurrence or event in his 
service.

2.  The evidence does not show that the Veteran's DDD of the 
lumbar spine was related to or permanently made worse by his 
bilateral pes planus.


CONCLUSION OF LAW

The Veteran's back disability is not due to a disease or 
injury that was incurred in, or caused or aggravated by, his 
service, nor is it proximately due to, the result of, or 
aggravated by a service connected disability including pes 
planus.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duties to notify and assist claimants with 
substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§ 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate his or her claim.  38 
U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  The Board notes that 38 C.F.R. § 3.159 was 
revised in part, effective May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications pending on, or filed 
after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect in the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
1320.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum 
nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VCAA notice requirements are applicable to all five 
elements of a service connection claim.  Thus, the Veteran 
must be notified that a disability rating and effective date 
for the award of benefits will be assigned if service 
connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was sent a letter that explained 
VA's duty to assist him in April 2004.  The April 2004 letter 
also explained what was necessary in order to establish 
service connection for a claimed disability.  The Veteran was 
sent a second VCAA letter in June 2005.  This letter again 
explained VA's duty to assist the Veteran as well as what was 
required to establish service connection for a claimed 
disability.  It also included information about secondary 
service connection. The Veteran was provided additional VCAA 
notice in January 2008.  In addition to again providing 
information about the duty to assist and what the evidence 
must show to establish service connection, this letter 
explained the general manner whereby VA assigns disability 
ratings and effective dates for service connected 
disabilities.  The Veteran's claim was subsequently 
readjudicated, most recently in a November 2009 Supplemental 
Statement of the Case (SSOC).  Therefore, to the extent there 
was a pre-decisional notice error with respect to Dingess, it 
was cured.  While the notice required by Kent was not 
provided, this error was harmless because the Veteran's 
application to reopen his claim was granted in the Board 
decision and remand dated in May 2008 and the Veteran was 
notified of the required elements for establishing service 
connection for his back disorder.  

In addition to its duty to assist the claimant, VA also must 
make reasonable efforts to assist him in obtaining the 
evidence that is necessary in order to substantiate his 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the 
current appeal, VA has of record evidence including service 
treatment records, VA treatment records, Social Security 
Administration (SSA) records, private treatment records, a 
transcript of the Veteran's testimony at the February 2008 
hearing, written statements that were submitted by the 
Veteran, and computer printouts of general information about 
foot and back disorders that were submitted by the Veteran.  
While the Veteran's private chiropractic records were not 
obtained, this was because the Veteran's chiropractor replied 
to VA's request for records by indicating that the records 
were destroyed in a flood.  He provided a computer printout 
showing the dates of the Veteran's treatment.  The Veteran 
was provided a VA examination. 

For the reasons set forth above, the Board concludes that VA 
satisfied the requirements of the VCAA in this case.

II.  Prior Remand

This claim was remanded by the Board in August 2008.  A 
claimant has a right to substantial compliance with the 
Board's remand instructions.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998); See also Dyment v. West 13 Vet. App. 
141, aff'd sub nom Dyment v. Principi, 287 F.3d 1377 (2002) 
(remand not required under Stegall where Board's remand 
instructions were substantially complied with). 

In this case, the August 2008 remand instructions required VA 
to (1) obtain all treatment records that were not already in 
the claims file, including records pertaining to an 
automobile accident that occurred after the Veteran's 
service, and (2) provide the Veteran a VA examination.  In 
June 2008 the RO/AMC sent the Veteran a letter that requested 
that he identify all health care providers that treated his 
back disorder and provide authorizations for same.  The 
Veteran responded to this request by sending VA a letter in 
which he related that he had no additional medical evidence 
to submit and that he believed that his claim could be 
substantiated based on the evidence that was already of 
record.  Since the Veteran did not identify any additional 
sources of treatment or provide any authorizations, no 
additional treatment records could be obtained.  The Veteran 
was also provided a VA examination with respect to the claim 
herein.  The Board reviewed the examination and concludes 
that it was adequate.  The Veteran was comprehensively 
examined and the VA examiner provided the requested opinions 
in his report.  For these reasons, the Board finds that there 
was substantial compliance with the instructions that were 
set forth in the August 2008 remand. 

III.  Service connection

The Veteran contends that he has a back disability that is 
related to his service.  Specifically, he alleges that his 
back problems either onset in service or were caused by his 
flat feet, for which he is service connected.

Service connection may be granted for a disability resulting 
from disease or injury that was incurred in, or aggravated 
by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any disease 
diagnosed after discharge if all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Service connection may be granted on a secondary basis where 
a disability is proximately due to, or the result of, a 
service connected disability.  38 C.F.R. § 3.310(a).  
Additionally, any increase in severity of a non-service 
connected disease or injury that is proximately due to, or 
the result of, a service connected disability, will be 
service connected.  38 C.F.R. § 3.310(b); see also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  The requirement that a current disability exist 
is satisfied if the claimant had a disability at the time his 
claim for VA disability compensation was filed or during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  

In this case, the Veteran's service treatment records do not 
show that he had a back disorder during his approximately 3 
weeks of military service.  There is no record indicating 
that the Veteran injured his back during his service.  

The Veteran's VA treatment records and private treatment 
records show that he currently has DDD of the lumbar spine 
with recurrent disk herniation and instances of 
radiculopathy.  

The first treatment records documenting a back disorder are 
dated in fall 1995, approximately 19 years after the 
Veteran's service.  At that time, the Veteran was diagnosed 
by a private physician with a lumbar strain with some left 
lower extremity radiculopathy.  The Veteran reported that his 
symptoms began in October 1995.  MRI results showed a central 
disc herniation at L4-5 and L5-S1 without impingement of the 
neurologic structures.  Treatment records reflect that the 
Veteran told his private physician that he was in a motor 
vehicle accident after his service in which he hurt his back.  

Subsequent treatment records reflect that the Veteran later 
developed additional back problems which necessitated 
multiple surgeries, the first of which occurred in April 
1998.  

The Veteran obtained a letter from a private neurologist in 
March 2004 to the effect that the Veteran's lumbar 
radiculopathy was at least as likely as not "a service 
connected condition" because the Veteran reported that his 
symptoms onset during his service.  He obtained a second 
letter from this neurologist in March 2005 in which the 
neurologist again opined that the Veteran's back disorder was 
at least as likely as not "service connected" because the 
Veteran reported that it onset in 1976 during his service. 

An April 2006 VA treatment record stated that the Veteran had 
low back pain that was "likely to be exacerbated" by his 
multiple foot conditions, including a fracture of the left 
foot that altered his gait temporarily.   

The Veteran was examined by VA in March 2009.  At that time, 
the examiner noted that the Veteran was "not quite linear" 
in providing a history with regard to his back disorder.  
However, the Veteran told the examiner that he had back 
complaints during his 3 weeks of service.  He denied any 
history of trauma to his spine.  He also denied receiving any 
treatment for his back while he was in service.  Upon 
examination the Veteran's gait was slow and purposeful with 
use of a cane but otherwise normal.  The Veteran had limited 
motion of his thoracolumbar spine but no abnormal contour.  
The VA examiner diagnosed radiographic evidence of lumbar 
spine degenerative changes with clinical evidence of lumbar 
spine surgery (laminectomy).  

The examiner opined that the Veteran's back disorder was not 
related to his service, noting that there was no 
documentation of treatment for a back disorder during the 
Veteran's service and no back injury during his service.  The 
examiner also opined that the Veteran's pes planus did not 
cause his back disorder.  The examiner noted that there was 
no gait disturbance or biomechanical abnormality.  The 
Veteran did not have a bouncy gait, unilateral pelvic drop, 
uneven stride length, early heel rising, or excessive 
internal or external positioning of either foot or knee.  The 
examiner opined that pes planus does not cause spinal disc 
disease and that a review of medical literature did not yield 
any articles that indicated that pes planus caused spinal 
disc disease.  The examiner concluded that the most likely 
causes of the Veteran's spinal disc disease were aging and/or 
trauma from improper lifting.  He noted that while it was 
"possible" that the Veteran's back disorder was aggravated 
by his foot condition there was no documentation showing this 
and such aggravation, if any, would be "minor at best."  
The examiner opined that the Veteran's current back 
disability manifested itself for reasons that did not include 
his pes planus.  

At his hearing in February 2008 the Veteran testified that 
his back was sore while he was in service in 1976 and that, 
while he sought treatment from military doctors, nothing was 
done because his feet were more of a problem.  He testified 
that he saw a chiropractor in 1977 or 1978 for approximately 
3 or 4 months.  He testified that he was subsequently treated 
on and off by chiropractors and that he started seeing a 
neurosurgeon in the 1990s.  

On his appeal form dated in August 2005 the Veteran alleged 
that his back disorder was due to an accident that occurred 
while he was in service.

In a letter dated in June 2008 the Veteran noted that his car 
accident in 1987 was minor and he denied receiving any 
treatment for his back as a result thereof or telling his 
doctor that he received treatment for a back disorder.  

A computer printout submitted by the Veteran indicated that 
there was "some evidence" that flat feet are "poor shock 
absorbers with regard to the lower back" causing a higher 
incidence of back pain.  

The preponderance of the competent evidence does not show 
that the Veteran's back disorder is related to his service 
nor does it show that the Veteran's pes planus caused or 
aggravated his back disorder.

There is no history of an injury to the Veteran's back during 
his approximately 3 weeks of military service.  While the 
Veteran referred to an accident in service on his August 2005 
claim form, there is no documentation that the Veteran was in 
an accident during his service that resulted in a back injury 
and the Veteran denied receiving an in-service injury to his 
back at his VA examination.  He did not refer to a specific 
back injury at his hearing, rather he merely stated that his 
back was "sore" at times during his service which he 
attributed to physical training.  Moreover, even if the 
Veteran experienced a sore back at times during his service 
there is no competent evidence that this was due to DDD or 
that DDD onset during the Veteran's 3 weeks of service.  

The medical evidence of record also does not support any 
connection between the Veteran's service and his current back 
disability.  While the Veteran provided 2 opinions from his 
private neurologist to the effect that the Veteran's back 
disability was "service connected" because it onset during 
his service, the evidence does not show that the Veteran's 
back disability onset during his service.  These opinions 
appear to be based on nonconfirmed history provided by the 
Veteran.  The Veteran did not receive any treatment for his 
back during his service; the first documentation of any 
treatment for a back disorder was in 1995, approximately 19 
years after the Veteran's service.  When he was examined in 
1995, the Veteran dated his symptoms to October 1995, not to 
his 3 weeks of service in 1976.  Moreover, the Veteran never 
dated radicular symptoms to 1976; rather, at his hearing he 
testified only that his back had been "sore" at times.  

When evaluating the weight of medical evidence, the Board is 
guided by the principle that the probative value of a medical 
opinion largely rests upon the extent to which such opinion 
is based upon a thorough evaluation of the Veteran's medical 
history, including but not limited to the medical evidence 
contained in the claims file.  See, e.g. Miller v. West, 11 
Vet. App. 345, 348.  Although VA may not discount a medical 
opinion merely because the physician who provided the opinion 
did not review the claims file, the Board may examine the 
factual foundation of a medical opinion, including whether 
the physician had access to relevant information of record.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  
Further, an opinion that is speculative has limited probative 
value.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127-128 
(quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical 
opinion that a particular event "may" have led to the 
Veteran's disability is too speculative to establish a causal 
relationship)).  

In this case, insofar as the private neurologist's opinion 
was premised on an inaccurate history, it is of limited 
probative value.  In contrast, the VA examiner reviewed the 
Veteran's claims file, including his service treatment 
records and VA and private treatment records, and determined 
that the Veteran's back condition did not relate to his 
military service.  His opinion is more probative that that of 
the private neurologist.

Similarly, the opinion of the VA examiner is more probative 
than that of the podiatrist who wrote the April 1996 
treatment note.  The treatment note was written while the 
Veteran had a broken foot that was temporarily disturbing his 
gait.  Moreover, the treatment note indicated only that the 
Veteran's gait disturbance likely affected his back pain, not 
that it caused or aggravated DDD with which the Veteran is 
currently diagnosed.  Indeed, the podiatrist who provided 
this opinion did not indicate the nature of the Veteran's 
back disability. 

In contrast, the VA examiner performed his examination of the 
Veteran when the Veteran's gait was not temporarily affected 
by an intervening injury.  He ascertained that there was no 
gait disturbance other than slow movement.  Furthermore, he 
noted that medical literature does not support the theory 
that pes planus causes DDD.  Although the examiner noted that 
it was "possible" that the Veteran's pes planus could 
aggravate his back disorder, he did not opine that it was at 
least as likely as not that such aggravation actually 
occurred.  Rather, he noted that "at best" any contribution 
of the Veteran's pes planus to his back pain was minor and 
that the Veteran's current back problems were not due to pes 
planus.

Moreover, while the Veteran is competent to report that he 
has back pain, he lacks the requisite expertise to provide an 
expert medical opinion concerning a link between pes planus 
and DDD.  While the Veteran is competent to report his 
observable symptoms, there is no evidence that he has the 
requisite training or credentials to provide an expert 
opinion diagnosing, or explaining the etiology of, any 
medical condition.  See, e.g. Wallin v. West, 11 Vet. App. 
509, 514 (1998).  See also, e.g., Espiritu v. Derwinski,  2 
Vet. App. 492, 494-495 (1992).  Similarly, the computer 
printout provided by the Veteran does not constitute 
competent evidence of a link between the Veteran's pes planus 
and his DDD of the lumbar spine.  The article is general in 
nature and related only that "some evidence" indicated that 
individuals with flat feet had a higher incidence of back 
pain.  It did not address DDD specifically and did not 
consider the facts and history that were specific to the 
Veteran's individual circumstances. 

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

Service connection for a low back disability, including as 
secondary to bilateral pes planus, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


